Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection -35 U.S.C. 102 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al. (USAN 20190254277; 8/22/2019) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned 
Jin et al. teach a method of controlling removal of herbicide resistant weeds(Amaranthus palmeri) in crops comprising applying to the  Arg128gly and Gly399Ala mutated weeds trifludimoxazin and saflufenacil. See abstract, paragraph 13. Jin et al. teach a method of applying trifludimoxazin and saflufenacil to glyphosate tolerant plants which are obtained by introducing one or more glyphosate tolerant EPSPS gene(paragraph 30). The crops/plants to be treated include cotton, corn, soybean, sugar beet, wheat, barley, rape seed, rice, and sugar cane(See paragraphs 30-35. Jin et al. Examples 97-144 applies 20,40, 80 g/ha of trifludimoxazin which equates to 20,40 80 g/ 10000 m2 trifludimoxain) to control Amaranthus palmeri in the crop. 
Rejection -35 U.S.C. 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al(USAN 20180368411; 12/27/2018 using US Provisional 62/190788 for the filing date of 7/10/2015). Kraus et al. suggest using trifludimoxazin(B.102) and saflufenacil(B.100) to control herbicide resistant or tolerant weeds. See abstract, 2) trifludimoxazin. However, an Artisan in the field would have been motivated to find the optimum trifludimoxazin application rate in order to maximize the control of the glyphosate resistant weed while simultaneously maximizing the optimum crop growth and protection of the crop. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10897904. Although the claims at issue are not identical, they are not patentably distinct from each other because both.
USAN claims and USPN claims make claim to a method of applying 5 to 200 g per 10000 m2 of trifludimoxazin to the glyphosate-resistant weed or a habitat where the glyphosate-resistant weed will grow. The instant independent claim is broader in scope than the independent claim found in USPN. The instant claim 1 requires classes of  second herbicides such as PPO inhibitor, ALS inhibitor, ACCase, etc found in dependent claims 1 and 9-11 while USPN independent claim 1 makes no recitation of a specifically named second herbicide. However, USPN dependent claims 11 specifically recite second herbicides rendering obvious the instant claims.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10772329. Although the claims at issue are not identical, they are not patentably distinct from each other because both.
USAN claims and USPN claims make claim to a method of applying 5 to 200 g per 10000 m2 of trifludimoxazin to the glyphosate-resistant weed or a habitat where the glyphosate-resistant weed will grow. The instant independent claim is narrower in scope than the independent claim found in USPN. The instant claim 1 requires a second herbicide such as saflufenacil found in dependent claims 1 and 11 while USPN independent claim 1 makes no recitation of a second herbicide. However, USPN dependent claim 1 uses “comprising” language allowing the inclusion of a second herbicide. In fact at pages 43-50 of the Specification of USAN ‘262 it taught that a second herbicide such as saflufenacil can be added to the trifludimoxazin. Thus, USPN claims make obvious the instant claims.
Note
None of the prior art reference appears to specifically demonstrate that trifludimoxazin effectively controls glyphosate resistant weed as shown in the Original Specification at page 65. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






//ALTON N PRYOR/ Primary Examiner, Art Unit 1616